                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

______________________________
                              )
UNITED STATES OF AMERICA      )
                              )
     v.                       )               C.R. No. 11-198-WES
                              )
ABEL PEREZ                    )
______________________________)


                              MEMORANDUM AND ORDER


WILLIAM E. SMITH, United States District Judge.

       This matter is before the Court on a Motion under 28 U.S.C.

§ 2255 to Vacate, Set Aside, or Correct Sentence by a Person in

Federal Custody (ECF No. 43, “Mot. to Vacate”) filed by Defendant

Abel Perez.      The Government has filed a response to the Motion to

Vacate (ECF No. 55, "Response”).              For the reasons stated herein,

the Motion to Vacate is DENIED and DISMISSED.

I.     Background 1

       On    February    3,   2012,   Perez    pled   guilty   to   charges   of

possession with intent to distribute heroin, in violation of 21

U.S.C. §§ 841(a)(1) and (b)(1)(B); being a felon in possession of

a firearm and ammunition, in violation of 18 U.S.C. §§ 922(g)(1)

and 924(a)(2); and possession of a firearm in furtherance of a

drug       trafficking    crime,      in   violation     of    18    U.S.C.    §



       The information in the Background section is taken from the
       1

Motion to Vacate and the Court’s docket.
924(c)(1)(A)(i), pursuant to a written plea agreement.          Perez was

sentenced on March 22, 2013, to an aggregate term of 144 months

imprisonment.     Judgment entered on March 27, 2013.       Perez did not

appeal.

      Perez subsequently filed a motion for sentence modification

pursuant to 18 U.S.C. § 3582(c) based on an amendment to the United

States Sentencing Guidelines ("USSG"). On March 5, 2015, the Court

denied the motion because Perez was sentenced as a career offender,

not on the basis of a guideline range which was later reduced by

the Sentencing Commission.        Most recently, Perez filed a motion

for a recommendation for a residential re-entry center, which the

Court also denied.

      On August 21, 2019, 2 Perez filed the Motion to Vacate.         The

Government    filed   its   Response   on   January   21,   2020.   Perez

thereafter filed a reply (ECF No. 56, "Reply") to the Government's

Response.    Both parties have filed additional motions, which will

be addressed at the end of this Memorandum and Order.

II.   Law

      A.     Standard of Review




      The Motion to Vacate is dated August 21, 2019, and,
      2

presumably, was given to prison authorities for mailing that same
day. Therefore, it is deemed filed on that date. See Houston v.
Lack, 487 U.S. 266, 276 (1988). The Court docketed the Motion to
Vacate on August 27, 2019.
                                2
     Section 2255 provides in relevant part:

     A prisoner in custody under sentence of a court
     established by Act of Congress claiming the right to be
     released upon the ground that the sentence was imposed
     in violation of the Constitution or laws of the United
     States, or that the court was without jurisdiction to
     impose such sentence, or that the sentence was in excess
     of the maximum authorized by law, or is otherwise subject
     to collateral attack, may move the court which imposed
     the sentence to vacate, set aside or correct the
     sentence.

28 U.S.C. § 2255(a).         Generally, the grounds justifying relief

under 28 U.S.C. § 2255(a) are limited.               A court may grant relief

pursuant to § 2255 in instances where the sentencing court “was

without jurisdiction to impose such sentence, or that the sentence

was in excess of the maximum authorized by law, or is otherwise

subject to collateral attack.” United States v. Addonizio, 442 U.S.

178, 185 (1979).     “[A]n error of law does not provide a basis for

collateral     attack     unless     the       claimed   error    constituted     a

fundamental     defect     which     inherently      results      in   a   complete

miscarriage of justice.”         Id. (internal quotation marks omitted).

Moreover, § 2255 is not a substitute for direct appeal.                    Knight v.

United States, 37 F.3d 769, 772 (1st Cir. 1994) (citing cases).

     B.      Timeliness

     The Anti-Terrorism and Effective Death Penalty Act (“AEDPA”)

of 1996 “imposed significant new constraints on proceedings under

section   2255.     Some    of     these   constraints     were    temporal;    for

                                           3
example, AEDPA established a one-year statute of limitations for

filing a section 2255 petition.”      Trenkler v. United States, 536

F.3d 85, 96 (1st Cir. 2008) (citing 28 U.S.C. § 2255(f)) (internal

footnote omitted).   Section 2255(f) states:

     A 1-year period of limitation shall apply to a motion
     under this section.   The limitation period shall run
     from the latest of--

     (1)   the date on which    the    judgment   of   conviction
           becomes final;

     (2)   the date on which the impediment to making a motion
           created by governmental action in violation of the
           Constitution or laws of the United States is
           removed, if the movant was prevented from making a
           motion by such governmental action;

     (3)   the date on which the right asserted was initially
           recognized by the Supreme Court, if that right has
           been newly recognized by the Supreme Court and made
           retroactively applicable to cases on collateral
           review; or

     (4)   the date on which the facts supporting the claim or
           claims presented could have been discovered through
           the exercise of due diligence.

28 U.S.C. § 2255(f).

III. Discussion

     A.    Motion to Vacate

     Perez alleges that he was "denied his right to appeal by

virtue of the Court and counsel failing to advise him of his right

to appeal, and effectively misadvising him that he did not have a

right to appeal . . . ."      Mot. to Vacate at 2 (capitalization


                                 4
omitted).    Perez seeks "an order vacating the sentence . . . in

the interest of justice."        Id.       The Court does not address the

merits of Perez’s claim, however, because it concludes that the

Motion to Vacate is untimely.

     As    noted    above,   Perez    did    not   file   a   direct   appeal.

Therefore, his conviction became final when the time for filing an

appeal, fourteen days, expired on April 10, 2013.             Fed. R. App. P.

4(b)(1)(A). 3     Accordingly, Perez had until April 10, 2014, to file

a timely motion to vacate.           Perez’s Motion to Vacate, filed on

August 21, 2019, is therefore untimely under § 2255(f)(1).

     Perez, however, appears to contend that the Motion to Vacate

is timely based on new Supreme Court case law.            Mot. to Vacate at

2 (noting that the Supreme Court "recently spoke to this issue"




     3   Rule 4(b)(1)(A) provides:

     In a criminal case, a defendant’s notice of appeal must
     be filed in the district court within 14 days after the
     later of:

            (i)    the entry of either the judgment or the order
                   being appealed; or

            (ii) the filing     of     the   government’s     notice   of
                 appeal.

Fed. R. App. P. 4(b)(1)(A).

                                       5
and quoting Garza v. Idaho, 139 S.Ct. 738, 745 (2019)); see also

28 U.S.C. § 2255(f)(3). 4   Perez's reliance on Garza is misplaced.

     In Garza, the Supreme Court held that:

     In Roe v. Flores-Ortga, this Court held that when an
     attorney's deficient performance costs a defendant an
     appeal that the defendant would have otherwise pursued,
     prejudice to the defendant should be presumed "with no
     further showing from the defendant of the merits of his
     underlying claims." This case asks whether that rule
     applies even when the defendant has, in the course of
     pleading guilty, signed what is often called an "appeal
     waiver"—that is, an agreement forgoing certain, but not
     all, possible appellate claims.      We hold that the
     presumption of prejudice recognized in Flores-Ortega
     applies regardless of whether the defendant has signed
     an appeal waiver.

139 S.Ct. at 742 (quoting Roe v. Flores-Ortega, 528 U.S. 470, 484

(2000)) (internal citations omitted).        The Garza Court further

stated:

     With regard to prejudice, Flores-Ortega held that, to
     succeed in an ineffective-assistance claim in this
     context, a defendant need make only one showing: "that,
     but for counsel's deficient failure to consult with him
     about an appeal, he would have timely appealed." . . .
     Because there is no dispute here that Garza wished to
     appeal, a direct application of Flores-Ortega's language
     resolves this case.

Id. at 747 (quoting Flores-Ortega, 528 U.S. at 484)

(internal   citations   omitted);   see   also   id.   ("Flores-Ortega's

reasoning shows why an appeal waiver does not complicate this



     4 Because Perez is proceeding pro se, the Court construes his
pleading liberally. Estelle v. Gamble, 429 U.S. 97, 106 (1976)
(citing Haines v. Kerner, 404 U.S. 519, 520-21 (1972)).
                                 6
straightforward   application.");     id.    ("reaffirm[ing]"       Flores-

Ortega's holding).

     It is clear from the foregoing that the Garza decision broke

no new ground; rather, it simply expanded on the Court's prior

holding in Flores-Ortega.    See id. at 749 (noting that its "ruling

follows squarely from Flores-Ortega . . ."); see also Flores-

Ortega, 528 U.S. at 484 ("In adopting this standard, we follow the

pattern established in Strickland and Cronic, and reaffirmed in

Robbins . . . ."); id. at 485 ("We believe this prejudice standard

breaks no new ground, for it mirrors the prejudice inquiry applied

in Hill v. Lockhart and Rodriguez v. United States.") (internal

citations   omitted).   The    Supreme      Court's   ruling   in   Garza,

therefore, cannot be considered a "right [that] has been newly

recognized by the Supreme Court and made retroactively applicable

to cases on collateral review . . . ."         28 U.S.C. § 2255(f)(3);

see also Resp. at 3 (citing cases); id. Ex. 3-5.           Accordingly,

Perez cannot rely on the Garza decision to extend the statute of

limitations under § 2255(f)(3) and render the Motion to Vacate

timely.

     Perez also relies on § 2255(f)(4) to argue that the Motion to

Vacate is not time-barred.    See Reply at 1 ("28 U.S.C. 2255(f)(4)

provides a defendant with one year from the time that he becomes

aware of facts which support a motion for relief under 28 U.S.C.

                                  7
2255.    The present case is such a case.").        Perez states that both

the Court and defense counsel misinformed him regarding his right

to appeal, and that he only recently learned that he had a right

to appeal. Reply at 2.

     The      Plea   Agreement       (ECF    No.   12)      provides        that:

"Defendant     hereby   waives      Defendant's    right    to     appeal    the

convictions and sentences imposed by the Court, if the sentences

imposed by the Court are within or below the sentencing guideline

range determined by the Court."             Plea Agrmt. ¶ 12.       The Court

sentenced Perez to an aggregate sentence of twelve years (144

months)    incarceration,     see     Transcript    of     March    22,     2013,

Sentencing Hearing at 18 (ECF No. 35), well below the advisory

guideline range of 262-327 months incarceration, see id. at 4.

The following exchange subsequently occurred:

          THE COURT: The Defendant waived his right to appeal
     in the plea agreement, I believe?

             MS. GOLDSTEIN:   He did, your Honor.

          THE COURT:   So given that waiver, the right to
     appeal is waived.

Id. at 21.    According to Perez, counsel failed to consult with him

about appealing and, instead, informed him that no appeal could be

taken.     Mot. to Vacate at 3 (citing Flores-Ortega, 528 U.S. at

480).



                                       8
     As the Supreme Court stated in Garza, "even the broadest

appeal    waiver   does   not   deprive   a   defendant   of   all   appellate

claims."    139 S. Ct. 749-50.     However, such claims still must still

be brought in a timely manner.        See 28 U.S.C. § 2255(f).

     As Perez states, § 2255(f)(4) provides that the one-year

limitation period may run from "the date on which the facts

supporting the claim or claims presented could have been discovered

through the exercise of due diligence."           28 U.S.C. § 2255(f)(4).

The date of entry of judgment is the "moment to activate due

diligence . . . ."        Johnson v. United States, 544 U.S. 295, 309

(2005).    According to Perez:

       On countless occasions following the imposition of the
     sentence, Defendant has sought legal assistance and
     advice of others to determine whether there existed a
     basis upon which to collaterally attack his conviction
     and sentence. On every occasion, with the exception of
     a recent occasion in August 2019 . . . , those efforts
     have yielded nothing indicating that there was a basis
     for seeking relief pursuant to 28 U.S.C. 2255. Defendant
     had repeatedly been advised by others that since he could
     not appeal, he had essentially given up any opportunity
     that he would have had to challenge the judgment.
       In August of 2019, Defendant was advised otherwise.
     Shortly after learning that (I) he had a right to appeal,
     (II) the Court's advice that he could not appeal was
     incorrect, (III) counsel had a duty to consult with him
     about appealing, and to file an appeal if Defendant
     wanted to appeal, and (IV) that his conduct did not
     constitute a violation of 18 U.S.C. 924(c)(1)(A),
     Defendant filed the pending Section 2255 Motion.
     Defendant could not have discovered the facts upon which
     the motion is based until August 2019. Indeed, as noted,
     Defendant exercised due diligence by seeking legal
     assistance and advice in advancing any available claims

                                      9
      in a habeas petition, but was repeatedly advised that no
      such claims existed. . . .

Reply at 1.

      Perez does not specify from whom he sought "legal assistance

and advice."      Id.     He simply refers to "others."          Id.     The person

from whom he received different advice in August, 2019, is a

federal      prisoner     at     FCI   Allenwood,      where     Perez    is     also

incarcerated.        See Reply at 3 (Affirmation of Christopher E.

Reese).      It appears from the Reese Aff. that the unidentified

"others" were also fellow inmates.                   See id. ("Defendant also

advised that other inmates he consulted over the years also advised

that he could not have taken an appeal because the judge stated

that no appeal could be taken.").              It does not appear that Perez

consulted any legal professionals.              The Court does not consider

discussing his case with other prisoners to rise to the level of

"due diligence."          See Johnson, 544 U.S. at 301 (noting, with

respect      to   due     diligence,     district      court's     rejection       of

petitioner's argument that his lack of education excused his

failure to act more promptly and that he had filed his state

petition "as soon as he could get help from an inmate law clerk");

see   also     id.   at    311    ("[W]e      have   never     accepted    pro     se

representation alone or procedural ignorance as an excuse for

prolonged inattention when a statute's clear policy calls for


                                         10
promptness . . . ."); Rosetti v. United States, 773 F.3d 322, 333

(1st Cir. 2014) (stating that Johnson "rejected the argument that

a defendant's lack of diligence in seeking to vacate his state

conviction could be excused by the fact that he was unrepresented"

and quoting Johnson).

     Johnson involved a situation in which a defendant's sentence

had been enhanced based on a predicate state conviction which had

since been vacated.   Rosetti, 773 F.3d at 333.   The Supreme Court

held that the state court vacatur was a "matter of fact for

purposes of the limitation rule in the fourth paragraph." Johnson,

544 U.S. at 302.   However, the Court also held that § 2255(f)(4)

"allow[ed] the fact of the state-court order to set the 1-year

period running only if the petitioner has shown due diligence in

seeking the order."     Id.   There, the petitioner had waited over

three years from the entry of his federal court judgment to file

his state habeas petition.    See id. at 311; see also Rosetti, 733

F.3d at 332 (noting that petitioner had waited for six years after

his federal judgment was entered to seek an order vacating the

predicate conviction).   The Johnson Court, therefore, affirmed the

lower courts' ruling that the petitioner's motion to vacate was

untimely.   See 544 U.S. at 311.




                                   11
     The Court also considers the time factor here.      Perez was

sentenced in March of 2013 5 and did not "discover" the facts

underlying the instant Petition until August of 2019, a period of

more than six years.   Surely during this time Perez had access to

a prison law library and, even without consulting with counsel,

could have performed some legal research on his own.      Combined

with the fact that Perez does not appear to have reached out to

any legal professionals, the length of the delay undermines his

due diligence argument.   Cf. McQuiggin v. Perkins, 569 U.S. 383,

387 (2013) ("[A] federal habeas court, faced with an actual-

innocence gateway claim, should count unjustifiable delay on a

habeas petitioner's part, not as an absolute barrier to relief,

but as a factor in determining whether actual innocence has been

reliably shown."). 6

     The Court finds that Perez has not exercised due diligence in

discovering "facts" which would extend the period of time in which

he could have filed a timely appeal. Therefore, he cannot proceed

with the Motion to Vacate under § 2255(f)(4).       Perez has not




     5 As noted above, Perez had until April 10, 2014, to file a
timely motion to vacate.

     6 In McQuiggin, the Supreme Court held that "actual innocence,
if proved, serves as a gateway through which a petitioner may pass
whether the impediment is a procedural bar . . . or, as in this
case, expiration of the statute of limitations." 569 U.S. at 386.
                                 12
asserted any other basis for extending the statute of limitations,

nor is any other basis apparent from the filings.

      Accordingly, the Court concludes that the Motion to Vacate is

untimely and must be dismissed.

      B.   Perez's Motions

      Perez has also filed motions to appoint counsel (ECF No. 49),

for a hearing (ECF No. 50), and for bail (ECF No. 53). Perez's

motions are DENIED as moot.

      C.   Government's Motions

      The Government filed two motions for extensions of time in

which to file its response (ECF Nos. 51, 54).     Both motions are

GRANTED nunc pro tunc.

IV.   Conclusion

      The Court concludes that the Motion to Vacate is untimely

under § 2255(f)(1).   The Motion to Vacate is also untimely under

§§ 2255(f)(3) and 2255(f)(4).      Therefore, the Motion to Vacate

(ECF No. 43) is DENIED and DISMISSED.

      Perez's Motion to Appoint Counsel (ECF No. 49), Motion for

Hearing (ECF No. 50), and Motion for Bail (ECF No. 53) are all

DENIED as moot.

      The Government's First Motion for Extension (ECF No. 51) and

Second Motion for Extension (ECF No. 54) are both GRANTED nunc pro

tunc.

                                  13
              RULING ON CERTIFICATE OF APPEALABILITY

     Pursuant to Rule 11(a) of the Rules Governing Section 2255

Proceedings in the United States District Courts, this Court hereby

finds that this case is not appropriate for the issuance of a

certificate of appealability (COA) because Perez has failed to

make a substantial showing of the denial of a constitutional right

as to any claim, as required by 28 U.S.C. § 2253(c)(2).

     Perez is advised that any motion to reconsider this ruling

will not extend the time to file a notice of appeal in this matter.

See Rule 11(a), Rules Governing Section 2255 Proceedings.



 IT IS SO ORDERED.




/s/ William E. Smith
William E. Smith
United States District Judge
Date: April 6, 2020




                                14
